NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL DENTON,                                 No.    18-36000

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05314-RJB

 v.
                                                MEMORANDUM*
SHERIFF PASTOR, individually and in
their official capacities; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Michael Denton, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First and

Fourteenth Amendment claims. We review for an abuse of discretion a dismissal

for failure to comply with a court order under Federal Rule of Civil Procedure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
41(b) or pursuant to local rules. Yourish v. California Amplifier, 191 F.3d 983, 986

(9th Cir. 1999); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We vacate and

remand.

       The district court dismissed Denton’s action before developing a complete

factual record on Denton’s failure to appear at the pretrial conference and his

alleged history of noncompliance with the court’s orders. Moreover, in his

opening brief, Denton explains that he could not attend the pretrial conference

because prison officials told him that they could not open the cell door. We vacate

the judgment and remand to the district court to consider Denton’s explanation in

the first instance, and to provide Denton with an opportunity to respond to

defendants’ contentions concerning other instances of noncompliance with the

district court’s orders.

       VACATED and REMANDED.




                                          2                                   18-36000